Case 2:16-cv-05959-RRI\/|-GRB ooument 43 Filed 11/02/18 Page 1 of 2 Page|D #: 393

FRANK §§ BOLAND, P.C.
Tl-»IE woRKPLACE LAW FIRM

 

  

 

 

 

NEIL M. FRANK, ESQ.
PATRICIA L. BOLAND, ESQ.

November 2, 2018

VIA ECF

Honorable Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Wiggins v. The Garden Citv Golf Club
Case No.: 16-cv-5959 (RRM)(GRB)

Dear Judge Mauskopf:

We represent the Plaintiff Robert Lee Wiggins (“Plaintift”) in the above referenced matter
and submit this letter in response to Defendant The Garden City Golf Club’s (“Defendant”) pre-
motion conference letter regarding Defendant’s planned motion for summary judgment

Factual Background

Plaintiff Was hired by Defendant, Which operates a private golf course, as a golf caddy in
or around 1996 and continued working for Defendant in that role until late 2015 . Plaintiff Was
directed by Defendant to provide various menial tasks on Defendant’s behalf to its members, Which
included carrying members’ bags, tracking their balls, cleaning clubs and balls, raking sand traps
and tending to the flag stick on the green. Defendant also directed Plaintiff to transport members’
bags from the clubhouse to the rail (Where they Would be taken by Whatever caddy Was attending
to that member) and to clean the golf carts. Plaintiff performed these duties on a regular basis
Tuesday through Sunday, beginning at 7:30 AM and continuing as late as needed to accommodate
Defendant’s members. Plaintiff received his pay directly from Defendant’S members, Who Were
required by Defendant to compensate Plaintiff at least eighty dollars ($80) for each bag he carried.

Argument

Defendant contends that Plaintiff Was not an employee of Defendant, but rather an
independent contractor. Therefore, Defendant contends, it is not liable to Plaintiff under the Fair
Labor Standards Act (“FLSA”) and entitled to summary judgment on Plaintiff’ s claims for unpaid
overtime and unpaid minimum Wage. HoWever, the evidence establishes that, at the bare
minimum, there are issues of fact that preclude summary judgment.

500 Bl-COUNTY BOULEVARD ' SUITE 465 ° FARMINGDALE,NY11735 ' TEL: 631.756.04()0 ' FAX1631.756.0547
NFRANK@LABORLAWS.COM ' WWW.LABORLAWS.COM

Case 2:16-cv-05959-RRI\/|-GRB Document 43 Filed 11/02/18 Page 2 of 2 Page|D #: 394
FRANK §§ BOLAND, P.C.

The Second Circuit has set forth the following factors to determine if, as a matter of
economic reality, an individual is an employee or an independent contractor under the FLSA: “(l)
the degree of control exercised by the employer over the workers, (2) the opportunity for profit or
loss and their investment in the business, (3) the degree of skill and independent initiative required
to perform the work, (4) the permanence or duration of the working relationship, and (5) the extent
to which the work is an integral part of the employer’s business.” Brock v. Superz'or Care, Inc.,
840 F.2d 1054, 1058-59 (2d Cir. 1988).1 No one of these factors is dispositive and the application
of this test “is inherently case-specific, turning on the totality of the relevant circumstances.” Hart
v. Rick's Cabaret Intern., Inc., 967 F. Supp. 2d 901, 912 (S.D.N.Y. 2013). Ultimately, the
“concern is whether, as a matter of economic reality, the workers depend upon someone else’s
business for the opportunity to render service or are in business for themselves.” Brock, 840 F.2d
at 1059.

Viewed in the light most favorable to Plaintiff, the evidence shows that: (l) Defendant
determined what days and times Plaintiff was to report to work and controlled the assignment of
caddies to members, (2) Plaintiff had little opportunity for independent profit or loss and invested
virtually nothing in his job as a caddy, (3) Plaintiff’ s job required no specialized skill or training,
(4) Plaintiff worked almost exclusively for Defendant for nearly twenty (20) years and (5) caddies
are undoubtedly an integral part of Defendant’s operation of a golf course. Therefore, as all the
factors favor a finding that Plaintiff was an employee, Defendant’s proposed motion is simply a
waste of the parties’ time and the Court’s valuable resources. However, in the event that the Court
grants Defendant’s request to proceed with their motion, Plaintiff consents to the briefing schedule
set forth in Defendant’s pre-motion conference letter.

Respectfully submitted,

FRANK & BOLAND, P.C.

52 /t
cplr/§ Myers, Esq.

 

cc: Counsel for Defendants (via ECF)

 

' In its pre-motion conference letter, Defendant cites to a nearly fifty (50) year old IRS Revenue Ruling and a
provision of the New York State’s Unemployment Insurance Law, both of which are expressly inapplicable to this
action. Rev. Rul. 69-26, 1969-l C.B 251, 1969 WL 19332; NYLL § 511. Defendant’s only other citation was to a
provision of the Department of Labor’s Field Operations Handbook, which is not binding and entitled to deference
only to the extent that it is persuasive See Hill v. Delaware North Cos. Sportservice, Inc., 838 F.3d 281, 295 (2d
Cir. 2016).

